DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
                                     	  Response to Arguments
3.        Applicant's Remarks/Arguments filed 1/11/2021 has been fully considered but is moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 103
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


35, 37-45, 49, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2010/0158047 in view of Lee et al, US 2011/0019622 (hereinafter Lee ‘622), in further view of Xing, US 2011/0212701, and in further view of Vujcic, US 2010/0105405.

        Regarding claim 35, Lee teaches of a receiver for detecting and recovering payload data and emergency information from a received signal that has been transmitted using data symbols in a single-carrier or multi-carrier broadcast system (See [0007], [0012]-[0013] and [0028]-[0030] which discloses transmitting emergency information and frame data across the broadcast network; Fig.7 which discloses the receiver), the receiver comprising: 
       circuitry configured to 
       detect the received signal, (See Fig.7, [0051]-[0053]), the received signal comprising one or more frames, each frame having a frame signaling portion followed by a frame payload portion, the frame payload portion including the payload data and the frame signaling portion including signaling data for use in detecting and recovering the payload data, the signaling data being carried by one or more transmission symbols and the payload data being carried by one or more transmission symbols (See Fig.3 and [0014]; [0025]-[0039]; Fig.3 and [0025]-[0039], and [0043]-[0045] the urgent packet header 320 comprises of a frame signaling portion having an emergency state indicator of at least indicating that there is an urgent packet, the start point and input stream ID of the urgent packet. Hence, the urgent packet header is construed to be that of the frame 
         configured to detect and recover the emergency information from the one or more transmission symbols of the signaling data or the payload data based on the emergency state indicator (See [0051]-[0053] and Fig.7); 
         a demodulator configured to recover the signaling data and the payload data from the one or more transmission symbols (See [0051]-[0053] and Fig.7); and
        emergency information output circuitry configured to output the emergency information in case of the detection of the emergency information (See [0051]-[0053] and Fig.7). 

       The combination of Lee and Lee’622 is silent with respect to an emergency state indicator being represented in the header/preamble where when the emergency state indicator is represented by a first sequence, and emergency is state is detected and when the emergency state indicator is represented by a second sequence, a non-emergency state is detected.  
       However, in the same field of endeavor, Xing teaches of an emergency state indicator being represented in the header/preamble where when the emergency state indicator is represented by a first sequence, and emergency is state is detected and when the emergency state indicator is represented by a second sequence, a non-emergency state is detected (See [0011], [0050], and [0061] which discloses the header/preamble consisting of an emergency indicator flag to be detected which consists of an emergency state being detected or not detected).

       Although the combination teaches of detecting and recovering the emergency information from the one or more transmission symbols of the signaling data or the payload data based on the emergency indicator of at least the header and/or preamble data (See analysis above). 
        The combination is silent with respect to the header information being represented by CAZAC sequence.
        However, in the same field of endeavor, Vujcic teaches of the header information being that of CAZAC sequence (See [0094] and [0198] discloses the preamble consisting of CAZAC sequences). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee, Lee ‘622, and Xing to have incorporated the teachings of Vujcic for the mere benefit of being able to be compatible with different transmission protocols while transmitting information as well as to achieve good detection probability (See [0094]).
       Regarding claim 37, the combination teaches the receiver as claimed in claim 35, wherein the circuitry is further configured to detect the emergency state indicator from the signaling data, the emergency state indicator indicating that emergency state information will be embedded in one or more subsequent transmission symbols (See 
        wherein the emergency information output circuitry is configured to output the emergency information and/or the predetermined emergency output information only if the emergency state indicator and the emergency information have been detected (See Lee ‘047, [0052]-[0053] which discloses outputting the urgent packet when the header information indicates an urgent packet; Xing, [0050] and [0061]). 
       Regarding claim 38, the combination teaches the receiver as claimed in claim 37, wherein the circuitry comprises: 
       a matched filter having an impulse response which has been matched to a differentially encoded signature sequence representing the emergency state indicator such that an output of the matched filter generates a signal representing a correlation of the differentially encoded signature sequence with the received signal which is differently encoded (See Lee ‘047, Fig.7 and [0051]-[0053] which discloses the data extractor, the sequence detector, urgent packet header extractor, and urgent data extractor of which detects and extracts the preamble and header information and determines the sequence of the emergency when there is a urgent packet header and extracts the normal broadcast when there is not, the normal broadcast and the urgent 
        the circuitry is further configured to detect and recover the emergency information by identifying the signature sequence from amongst the set of signature sequences (See Lee’047, Fig.7 and [0051]-[0053] which discloses detecting and extracting the urgent packet header and urgent information packets from the transmission  sequence to provide the emergency information). 
          Regarding claim 39, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 35.
       Regarding claim 40, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 39. 
Regarding claim 41, the combination teaches the receiver as claimed in claim 35, further wherein the emergency information is decoded from resources associated with signaling and/or payload data (See Lee’047, Fig.7 and [0051]-[0053]). 
   
      Regarding claim 42, the combination teaches the receiver as claimed in claim 35, wherein the emergency indicator includes the first CAZAC sequence or the second sequence selected from a plurality of CAZAC sequences (See Lee ’622 [0019], [0024], [0043], [0192], and [0211]-[0213]; analysis of claim 35). 

     Regarding claim 43, the combination teaches the method as claimed in claim 39 wherein the emergency information is decoded from resources associated with signaling and/or payload data (See Lee’047, [0052]-[0053] which discloses outputting the urgent packet when the header information indicates an urgent packet, thereby having to decode in order to output; Xing, [0050] and [0061])

      Regarding claim 44, the combination teaches the method as claimed in claim 39, wherein the emergency indicator includes the first CAZAC sequence or the second CAZAC sequence selected from a plurality of CAZAC sequences (See Lee ‘622 [0192] and [0213]; analysis of claim 35).

      Regarding claim 45, the combination teaches the receiver as claims in claim 42, wherein each of the plurality of CAZAC sequences corresponds to a different message that is associated in the receiver with the respective CAZAC sequence, such that 

      Regarding claim 49, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 45.

     Regarding claim 53, the combination teaches the receiver as claimed in 35, wherein the frame signaling portion is disposed at a head end of each of the one or more frames (See Lee ‘0047 which discloses that the preamble [0038], [0042]-[0043], [0048], and [0052]-[0053]; Fig.6, 627; Fig.7, 704 teaches of mapping the control information of all of the packets in the frame for synchronization when extracted, thereby at least having a signaling portion that identifies an emergency when there is an urgent packet header present in order to be able to map the control information to the preamble of that of the urgent packet header)
  
       Regarding claim 54, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 53.
6.      Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2010/0158047 in view of Lee, US 2011/0019622 (hereinafter Lee ‘622), in further view of Xing, US 2011/0212701, in in further view of Vujcic, US 2010/0105405, and in view of Strong, US 2012/0030703.

Regarding claim 36, the combination of Lee, Lee ‘622, Xing, and Vujcic teaches the receiver as claimed in claim 35. The combination further teaches of transmitting the urgent packet to a specific receiver (See Lee, [0047]). The combination is silent with respect to the receiver comprising circuitry configured to evaluate the detected emergency information if the emergency is relevant for the user of the receiver, wherein circuitry is configured to output the emergency information only if the emergency has been found relevant for the user. 
      However, in the same field of endeavor Strong teaches of the receiver comprising circuitry configured to evaluate the detected emergency information if the emergency is relevant for the user of the receiver, wherein circuitry is configured to output the emergency information only if the emergency has been found relevant for the user (See Strong, [0031]-[0034]).
        It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Lee, Lee ‘622, Xing, and Vujcic to have incorporated the teachings of Strong for the mere benefit of conserving processing power as well as not distracting the user with information that is not of use to the user.

7.      Claims 47-48 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2010/0158047 in view of Lee et al, US 2011/0019622 (hereinafter .

      Regarding claim 47, the combination of Lee, Lee’622, Xing, and Vujcic teaches the receiver as claimed in claim 35 and of frame synchronization (See Lee ‘622, [0006], [0019], [0026], and [0197]). The combination is silent with respect to the wherein the CAZAC sequence is used in the receiver for the frame synchronization. However, in the same field of endeavor, Xu teaches of wherein the CAZAC sequence is used in the receiver for the frame synchronization (See [0036]-[0039] wherein the chu sequence is a type of cazac sequence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee, Lee’622, Xing, and Vujcic to have incorporated the teachings of Xu for the mere benefit of individually synchronizing different user devices.

      Regarding claim 48, the combination teaches the receiver as claimed in claim 45, wherein one of the plurality of CAZAC sequences is associated with an early warning of a possible emergency situation (See Xu, [0038]-[0039] and [0059]).

     Regarding claim 51, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 47.

     Regarding claim 52, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 48.


				Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov